Citation Nr: 9910713	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-25 122	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran currently has peripheral neuropathy 
related to his period of military service, including 
exposure to Agent Orange.


CONCLUSION OF LAW
The veteran has not submitted evidence of a well-grounded 
claim for service connection for peripheral neuropathy due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for peripheral 
neuropathy as a residual of Agent Orange exposure.  The legal 
question to be answered, initially, is whether the veteran 
has presented evidence of a well-grounded claim; that is, a 
claim that is plausible.  If he has not presented a well-
grounded claim, his appeal must fail with respect to this 
claim and there is no duty to assist him further in the 
development of his claim.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that the veteran's claim is 
not well grounded.


Factual Background

Private medical records dated in April 1966 indicate that the 
veteran stepped in a hole filled with glass and severely 
lacerated his right foot.  He required surgical repair of the 
foot tendons and nerves.

When examined for induction into service in October 1966, the 
veteran noted his right foot injury and amputation of the tip 
of his right index finder.  No neurologic abnormality was 
reported and he was found qualified for active service.  
Service medical records are entirely negative for complaints 
referable to a neurologic disorder.  When examined for 
separation in November 1969, there was no finding of upper or 
lower extremity or neurologic abnormality.

The veteran's service personnel records reflect that he 
served in Vietnam during the Vietnam era from December 1967 
to December 1968.

Post service, private and VA medical records and examination 
reports, dated from 1982 to 1996, are associated with the 
claims file.  The records indicate that VA repeatedly 
hospitalized the veteran for treatment of psychiatric 
disorders and alcohol and substance abuse.  In May 1982, VA 
hospitalized him for low back pain.  No neurologic 
abnormalities were found on examination and the pertinent 
assessment was cervical and low back pain.

According to a February 1987 physical examination record from 
the Ohio Veterans' Home, the veteran complained of right foot 
pain and had a history of low back strain with no current 
complaint.  He smoked one and one half packs of cigarettes 
per day and drank approximately a twelve pack per week.  
Peripheral pulses were weak on his right foot over the scar.  
The examiner doubted traumatic arthritis and diagnosed 
probable pain due to shortening of tendon to extensor hallux 
longus or pes cavus.

The veteran underwent VA examination in August 1987 and 
complained of lower back and right foot problems, and delayed 
stress syndrome.  According to the findings of a special 
orthopedic examination report, the veteran had a history of 
severing his right dorsal pedis artery, extensor tendon to 
the great toe.  He was no longer able to run.  Post-service, 
he worked as a mail handler, strained his low back and got 
spasms.  The pertinent clinical impression was chronic 
lumbosacral sprain, amputation distal and distal phalanx, 
right index finger, post laceration dorsum right foot with 
severed dorsalis pedis artery and cavus foot.

In May 1990, the veteran underwent VA orthopedic examination 
and reported right foot cramps during the previous three 
years.  He described worsening foot pain with foot numbness.  
The impression was chronic lumbosacral strain, and post-
laceration, dorsum of the right foot with adherent extensor 
tendon to the big toe, with limited motion.

According to a July 1992 award decision from the Social 
Security Administration (SSA), the veteran was found totally 
disabled as of June 1992 due to psychiatric disorders and 
alcohol addiction.  

In August and September 1996 written statements, the veteran 
claimed service connection for peripheral neuropathy due to 
Agent Orange exposure.  He said he experienced numbness in 
several parts of his body since first serving in Vietnam.

In August 1996, the veteran underwent VA examination for 
exposure to Agent Orange and said that after about three 
weeks in Vietnam, he noted a tingling and numb sensation on 
his scalp, over his ears, bilaterally, over both sides of his 
face and the fingers of his hands, especially his little 
fingers, bilaterally and his left lateral thigh area.  He 
described it as a constant tingling and numb sensation that 
was worse when he was quiet and inactive.  When he was 
active, the tingling and numbness were less bothersome and 
seemed to go away on his scalp, ears, face and hands, but 
never went away on his left thigh area.  The veteran 
indicated that years earlier he was told he had two 
compressed vertebrae in his low back and some weak muscles.  
Further, he said in 1986 a VA medical center doctor said he 
had neuropathy, but no specialized tests or treatment were 
given.  The veteran had no complaints of any neck pain and no 
history of diabetes.  He had a history of alcohol abuse from 
1978 to 1994 and said he smoked approximately one pack of 
cigarettes per day from age eighteen to his present age of 
forty-nine.  On examination, he was observed to have 
bilateral clubbed feet with right foot residual scars (from 
the incident described above).  The examiner was unable to 
elicit ankle jerks, bilaterally.  The veteran had loss of 
sensory to pin prick and soft touch on the lateral aspect of 
his left upper thigh with some slight decreased sensory to 
pinprick anterior to his left ear and over both ears.  The 
clinical impression included bilateral clubbed feet, possible 
left lower extremity radiculopathy and history of vertebral 
compression in the lumbosacral spine.

In September 1996, the veteran was afforded a private 
independent medical evaluation, performed by Robert Guthrie, 
M.D., at the Ohio State University Medical Center.  According 
to the evaluation report, the veteran had no joint pain, 
stiffness or swelling and no muscle wasting or weakness.  He 
had old scars on the top of the right foot.  Cranial nerves 
were intact and motor sensory reflexes were normal in all 
extremities.  Right foot x-rays were normal and lumbosacral 
spine x-rays showed mild degenerative changes.  Diagnoses 
included chronic lumbosacral strain and old injury to the 
right foot with pain syndrome, but no obvious functional 
defects.  

Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of an organic disease of 
the nervous system in service, its incurrence coincident with 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  38 C.F.R. § 3.303(d).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

The VA has issued final regulations implementing the decision 
of the Secretary that a positive association exists between 
exposure to herbicides and the subsequent development of 
chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, 
Hodgkin's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, multiple myeloma 
and respiratory cancers.  38 C.F.R. §§ 3.307, 3.309; 59 Fed. 
Reg. 5106, 07 (February 3, 1994), 59 Fed. Reg. 29723, 24 
(June 9, 1994); 61 Fed. Reg. 57586, 89 (November 7, 1996).  
The term acute and subacute peripheral neuropathy, for the 
purposes of 38 C.F.R. § 3.309(e) means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  The Secretary has also determined that there was 
no positive association between exposure to herbicides and 
any other condition for which he has not specifically 
determined a presumption of service connection is warranted.  
59 Fed. Reg. 341-46 (January 4, 1994).

Under the provisions of 38 C.F.R. § 3.309(e) (1998), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e), shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of § 
3.307(d) are also satisfied.  Further, according to 38 C.F.R. 
§ 3.307(6)(iii), a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  Id.

The veteran has reported numbness and tingling in his 
extremities; he has contended that this is a residual of his 
exposure to Agent Orange, and that service connection should 
be granted for peripheral neuropathy as a residual of 
exposure to Agent Orange.  Although the evidence shows that 
the veteran currently has complained of numbness and 
tingling, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that the veteran's legs were normal on separation from 
service and the first post service evidence of record of leg 
numbness is from 1990, more than twenty years after the 
veteran's separation from service.  It is not shown that the 
veteran has or had acute or subacute peripheral neuropathy, 
the conditions included within the presumptive provisions of 
38 C.F.R. § 3.309(e).  In short, no medical opinion or other 
medical evidence relating the veteran's numbness and tingling 
of the extremities to service or any incident of service has 
been presented.  The Board points out that numbness of the 
right foot has been attributed to the right foot injury that 
occurred prior to the veteran's entry into active service.

The Board further notes that, in support of his claim, the 
veteran offers the 1996 VA Agent Orange examination report, 
on which the examiner noted the veteran's loss of sensory to 
pin prick and soft touch on the lateral aspect of his left 
upper thigh with some slight decreased sensory to pinprick 
anterior to his left ear and over both ears.  However, the VA 
examiner did not attribute the veteran 's complaints or 
examination findings to exposure to Agent Orange or any other 
incident of service.  Moreover, findings of a private 
independent medical evaluation performed the same month were 
not referable to service or any incident thereof. 

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran currently has 
numbness or tingling, or peripheral neuropathy, related to 
service, including exposure to Agent Orange.  Thus, this 
claim may not be considered well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a); 38 C.F.R. § 3.303.  Since the claim is not 
well grounded, it must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for peripheral neuropathy due to Agent 
Orange exposure on a ground different from that of the RO, 
that is, whether the veteran's claim is well grounded rather 
than whether he is entitled to prevail on the merits, the 
veteran has not been prejudiced by the Board's decision.  In 
assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


ORDER

Service connection for peripheral neuropathy, due to Agent 
Orange exposure, is denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

